—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant contends that he left his employment because his employer lied to him by telling him that it was against company policy to allow new employees to take time off for personal reasons. Claimant had requested two hours off to *972prepare for a school examination. In rejecting claimant’s contentions, we note, initially, that refusal to change an employee’s work schedule so that the employee can attend school has been found not to constitute good cause for leaving one’s employment (see, Matter of Manning [Ross], 59 AD2d 818). Furthermore, the question of whether claimant was lied to by the employer concerned issues of fact and credibility which were for the Unemployment Insurance Appeal Board to resolve (see, Matter of Chassman [Levine], 50 AD2d 1000). Under these circumstances and on the record before us, there was substantial evidence to support the Board’s rejection of claimant’s contention that he had been lied to and that claimant, therefore, voluntarily left his employment without good cause (see, Matter of Steed [Roberts], 115 AD2d 166).
Mikoll, J. P., Levine, Crew III, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.